Citation Nr: 0305447	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  92-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1982.  He died on October [redacted] 1990.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 1990 by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On April 10, 1996, the appellant appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.

In February 1995 and May 1996, the Board remanded this case 
to the RO for further development of the evidence.  The case 
was returned to the Board in November 2001.

FINDINGS OF FACT

1. The veteran was service-connected at the time of his death 
for rheumatoid arthritis, diabetes mellitus, and a duodenal 
ulcer.

2.  Rheumatoid arthritis, diabetes mellitus, and a duodenal 
ulcer did not cause or substantially or materially contribute 
to the veteran's death.

3. The veteran died in October 1990 from adenocarcinoma of 
unknown primary.

4. The veteran did not participate in a radiation-risk 
activity during active duty, and exposure to ionizing 
radiation during service played no causal role in his death.


CONCLUSIONS OF LAW

1.  Disability which caused or contributed substantially or 
materially to cause the veteran's death was not incurred or 
aggravated as a result of the veteran's exposure to ionizing 
radiation during service, nor may its incurrence or 
aggravation during service be presumed based on the veteran's 
participation in a radiation-risk activity. 38 U.S.C.A. §§ 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.311, 3.312 (2002).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefit which she is seeking.  
In a January 2003 letter, the Board notified the appellant as 
follows:  

We have a duty to notify you and your representative, 
if you have one, of any information and evidence needed 
to substantiate and complete a claim for VA benefits.  
Information means non-evidentiary facts, such as your 
address and Social Security number or the name and 
address of a medical care provider who may have 
evidence pertinent to the claim.  In your case, 
evidence needed to substantiate your claim for 
entitlement to service connection for the cause of the 
veteran's death would be evidence tending to show that 
the veteran's death was caused by a disability for 
which service connection had been established at the 
time of death or for which service connection should 
have been established.

At a personal hearing before a Member of the Board in 
April 1996, you testified that [H. V. A., MD], a 
private physician who had treated the veteran prior to 
his death, told you that the veteran could have had the 
cancer which was his cause of death for 12 years prior 
to his death in October 1990.  In a remand of May 1996, 
the Board requested that the VA regional office (RO) 
attempt to obtain copies of [Dr. H. V. A.'s] office 
records of treatment of the veteran and, if such 
records did not contain the opinion by Dr. [A.] to 
which you testified, afford you an opportunity to 
attempt to obtain from Dr. [A.] such an opinion and 
submit it to VA.  The RO obtained copies of the 
Pinehurst Medical Clinic records of Dr. [A.'s] 
treatment of the veteran, which did not contain an 
opinion by Dr. [A.] as to the likely time of onset of 
the veteran's fatal cancer.  Evidence to substantiate 
your claim for service connection for the cause of the 
veteran's death would include an opinion by Dr. [A.] 
stating the opinion which you attributed to him in your 
hearing testimony in April 1996.  It is your 
responsibility to obtain and submit such evidence.

The veteran's death certificate listed the immediate 
cause of death as adenocarcinoma of unknown primary and 
the approximate interval between onset and death as 72 
months.  The death certificate was signed by [W. J. L., 
MD], then of Womack Community Hospital, Fort Bragg, 
North Carolina.  In the remand of May 1996, the Board 
requested that an attempt be made to locate Dr. [W. J. 
L.] and obtain from him an opinion with complete 
rationale for his statement on the death certificate 
that the approximate interval between the onset of 
adenocarcinoma of unknown primary and the veteran's 
death in October 1990 was 72 months.  VA has not been 
successful in locating Dr. [L.].  Evidence to 
substantiate your claim for service connection for the 
cause of the veteran's death would include an opinion 
by Dr. [W. J. L.] with complete rationale for his 
statement on the veteran's death certificate that the 
approximate interval between the onset of 
adenocarcinoma of unknown primary and the veteran's 
death in October 1990 was 72 months.  It is your 
responsibility to obtain and submit such an opinion by 
Dr. [L.].

 In January 2003, the appellant responded that she was unable 
to submit statements by the physicians in question.

The Board concludes that all reasonable efforts were made by 
VA to obtain evidence necessary to substantiate the 
appellant's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the appellant if the Board decides her appeal 
at this time and the Board will, therefore, proceed to 
consider the appellant's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Service connection may 
also be granted for disease which is initially diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2002); see Davis v. Brown, 10 
Vet. App. 209 (1997) (citing Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996) aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997)).
   
Malignant tumors may be presumed to have been incurred in 
service when the disease is manifested to a compensable 
degree within one year of separation from active service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The appellant does not contend and there is no medical 
evidence showing that there was any relationship between the 
veteran's death and service connected disabilities of 
rheumatoid arthritis, diabetes mellitus, and a duodenal 
ulcer.  Therefore, the Board finds that the veteran's death 
was not a result of his service connected disabilities.

Records of Womack Army Hospital, Fort Bragg, North Carolina, 
show that the veteran was admitted in July 1990 for 
complaints of right upper quadrant pain with dyspepsia for 7 
to 10 days.  After a work-up, diagnoses included enlarged 
liver secondary to multiple metastases, likely from renal 
origin.  In August 1990, at Walter Reed Army Medical Center, 
Washington, DC, a biopsy of tissue from the veteran's liver 
was found on pathological examination to reveal 
adenocarcinoma.  DA Form 3894, Hospital Report of Death, 
reveals that the veteran died in October 1990 at Womack Army 
Hospital, Fort Bragg, North Carolina.  The disease or 
condition directly leading to death was listed as 
adenocarcinoma (cancer) of unknown primary.  The veteran's 
death certificate likewise listed the immediate cause of 
death as adenocarcinoma of unknown primary.  Both the report 
of death form and the death certificate were signed by W. J. 
L., MD, who at that time was a United States Army physician.  
On the report of death form, Dr. W. J. L. stated that the 
approximate interval between onset of the veteran's fatal 
cancer and death was "> 2 months", that is, greater than 2 
months.  On the death certificate, it is stated that the 
approximate interval between onset of the immediate cause of 
death and the veteran's death was 72 months.  In the remands 
of February 1995 and May 1996, the Board requested that a 
statement be obtained from Dr. W. J. L. to explain the 
apparent discrepancy between the statements on the hospital 
report of death and the death certificate regarding the 
approximate interval between the onset of fatal cancer and 
death.  The RO obtained information that Dr. W. J. L. had 
been separated from Army service and moved to Alaska.  The RO 
was unable to locate Dr. W. J. L. to obtain the requested 
clarifying statement from him.  The appellant has indicated, 
most recently in January 2003, that she has not located Dr. 
W. J. L. either.  Under such circumstances, the Board finds 
from the fact that "> 2 months" was handwritten by Dr. W. 
J. L. on the hospital report of death form and the fact that 
"72 months" was typed on the death certificate that it is 
more likely that the entry on the hospital report of death 
form reflected Dr. W. J. L.'s judgment at that time.  The 
Board, therefore, finds that at the time of the veteran's 
death, the opinion of the attending physician was that the 
onset of the veteran's fatal cancer and his death occurred 
more than 2 months prior to his death.

In statements submitted to the RO and in testimony at the 
hearing in April 1996, the appellant stated that H. V. A., 
MD, a private physician who had treated the veteran for 
various ailments after his retirement from the United States 
Navy in 1982 had told her that the veteran may have had the 
cancer which was the cause of his death for 12 years prior to 
his death in October 1990.  In the remand of May 1996, the 
Board requested that the RO attempt to obtain copies of Dr. 
A.'s office records of treatment of the veteran and, if such 
records did not contain the opinion by Dr. A. to which the 
appellant testified, afford the appellant an opportunity to 
attempt to obtain from Dr. A. such an opinion and submit it 
to VA.  The RO obtained copies of the Pinehurst Medical 
Clinic records of Dr. A.'s treatment of the veteran, which 
did not contain an opinion by Dr. A. as to the likely time of 
onset of the veteran's fatal cancer.  The RO and the Board 
have afforded the appellant an opportunity since July 1996 to 
submit a statement by Dr. A.  She has not done so.  In a 
letter to the Board in January 2003, the appellant stated 
that, when she informed Dr. A. that she was going to make a 
claim for VA benefits and say that he had told her that the 
veteran could have had cancer for 12 years prior to his 
death, Dr. A. told her that 
he had not made that statement.  The record thus does not 
contain an opinion by 
Dr. A., one of the veteran's treating physicians, as to the 
likely interval between onset of the veteran's fatal cancer 
and his death.

In support of her claim, the appellant submitted lay 
statements by the veteran's sister, his daughter, and 2 
family friends.  These individuals stated that: they visited 
the veteran at Womack Army Hospital, where he was being 
treated for cancer; there were other Navy veterans who had 
served on nuclear-powered submarines, as did the veteran, in 
the hospital being treated for cancer; and hospital doctors 
attributed these patients' cancers to exposure to radiation 
from the nuclear components of the submarines.  No such 
statements by any physician at that hospital were submitted 
to VA.

The question of whether, in the case of an individual, a 
malignancy likely was precipitated by a specific cause is, 
the Board finds, a medical issue on which the only competent 
evidence is competent medical evidence.  Competent medical 
evidence means evidence provided by a person who is qualified 
by education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) 
(2002).  The United States Court of Appeal for Veterans 
Claims has held that a layperson's account of what a 
physician purportedly said on a medical question is too 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Veteran. App. 69, 77 (1995).  The 
statements by the appellant as to what Dr. A. allegedly told 
her and the statements by the veteran's relatives and friends 
as to what Army hospital doctors allegedly said thus do not 
constitute medical evidence.  Furthermore, laypersons are not 
qualified to offer opinions on questions of medical 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), and so the statements made by the appellant and the 
veteran's family members and friends as to their personal 
beliefs concerning the etiology of the veteran's fatal cancer 
are lacking in probative value.

The veteran's service medical records are entirely negative 
for any findings or diagnosis of a malignant tumor or cancer.  
Adenocarcinoma was diagnosed in August 1990, which was 8 
years after the veteran's separation from service.  There is 
no medical evidence of record that cancer was present during 
the veteran's active service or was manifested to a 
compensable degree within one year of his retirement from 
service.  The Board must, therefore, find that there is no 
basis whatsoever on which direct service connection for 
adenocarcinoma might be granted and that there is no basis 
for a grant of presumptive service connection for 
adenocarcinoma as a chronic disease.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2002).

The appellant contends that the veteran's fatal 
adenocarcinoma of unknown primary was the result of exposure 
to ionizing radiation during his service aboard nuclear-
powered submarines.

Where it is contended that disease developed as a result of 
exposure to ionizing radiation during service, service 
incurrence or aggravation may be presumed under 38 U.S.C.A. § 
1112(c) (West 2002) and 38 C.F.R. § 3.309(d) (2002) for 
certain cancers if certain conditions are met.  A threshold 
requirement for consideration under 38 U.S.C.A. § 1112(c) is 
that the veteran participated in a "radiation-risk activity," 
which means: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war in Japan that resulted 
in an opportunity for exposure to ionizing radiation 
comparable to that of veterans who were in the occupation 
forces of Hiroshima or Nagasaki during the period August 6, 
1945, to July 1, 1946; or certain service on the grounds of 
gaseous diffusion plants located in Paducah, Kentucky, 
Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in certain 
circumstances, service on Amchitka Island, Alaska.  See 38 
C.F.R. § 3.309(d)(ii) (2002).

It is not in dispute that the veteran did not participate in 
a radiation-risk activity, as that term is defined by 
regulation, and so the veteran's fatal adenocarcinoma of 
unknown primary is not subject to presumptive service 
connection under 38 U.S.C.A. § 1112 (c) (West 2002)
  
In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1). When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed. 38 C.F.R. § 
3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration. The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion. 38 C.F.R. § 3.311 (2002).

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) includes all cancers.  Bone cancer must become 
manifest within 30 years after exposure; leukemia may become 
manifest at any time after exposure; posterior subcapsular 
cataracts must become manifest six months or more after 
exposure; and other diseases must become manifest five years 
or more after exposure.  38 C.F.R. § 3.311(b)(5) (2002).
 
The veteran's service personnel records contain DD Form 1141, 
Record of Occupational Exposure to Ionizing Radiation, which 
shows a dose estimate of total lifetime accumulated dose of 
0.085 rem.  His records also showed that he was 20 years old 
when he was initially assigned to a nuclear-powered submarine 
and he was 34 years old when he last served on a nuclear-
powered submarine in November 1978, which was 11 years and 9 
months before his diagnosis of cancer.  The appellant 
testified at an RO hearing in July 1991 that the veteran was 
a heavy smoker, except in 1973 and 1974, and a heavy drinker 
until 1974 or 1975.

In November 1991, the Director of the VA Compensation and 
Pension Service requested an advisory opinion from VA's 
Assistant Chief Medical Director (ACMD) for Environmental 
Medicine and Public Health.  In a March 1992 memorandum, the 
ACMD noted the pertinent information concerning the veteran's 
medical history and radiation exposure, as documented in the 
claims folder. She noted that the veteran developed 
carcinoma, probably renal, some 11 years after his last 
exposure to ionizing radiation.  She reported that exposure 
to 13.4 rad or less at age 20 provides a 99 percent 
credibility that there is no reasonable possibility that it 
is as likely as not that the veteran's kidney cancer was 
related to his exposure to ionizing radiation.  She cited as 
authority a scientific panel report.  The ACMD reported a 
conclusion that it is highly unlikely that the veteran's 
disease can be attributed to exposure to ionizing radiation 
in service.  

In a memorandum dated later in March 1992, the Director of 
Compensation and Pension Service concluded that there was no 
reasonable possibility the veteran's death was related to 
exposure to ionizing radiation during service.

The Board must find that service connection is not warranted 
for the cause of the veteran's death on a radiation-
presumptive basis because the veteran did not participate in 
a radiation risk activity, which, by definition, does not 
include service on a nuclear-powered submarine. Absent any 
substantiating evidence of such participation, the veteran 
does not meet the definition of a radiation-exposed veteran 
in accordance with 38 C.F.R. § 3.309(d) (2002).  See McGuire 
v. West, 11 Vet. App. 274 (1998).

Although the veteran does not meet the definition of a 
"radiation-exposed veteran," the question remains whether the 
veteran's fatal cancer was etiologically related to his 
exposure to ionizing radiation during service.  Although all 
cancers are considered radiogenic diseases under the 
provisions of 38 C.F.R. § 3.311 (2002), that regulation does 
not establish a presumption of service connection.  It 
provides procedures for handling claims brought by radiation-
exposed veterans or their survivors for the purpose of 
relieving claimants of the burden of having to submit 
evidence to show that the claimed disability may have been 
induced by radiation.

The record reflects that the development required under § 
3.311 has been completed in this case.  Once a claim has been 
fully developed pursuant to the procedures set forth in 38 
C.F.R. § 3.311, it remains the Board's responsibility to 
evaluate the evidence and determine whether the veteran's 
fatal cancer was the result of exposure to ionizing 
radiation.  The Board has reviewed the record in this case, 
and concludes that the credible evidence of record 
establishes that the veteran's fatal adenocarcinoma was not 
related to exposure to ionizing radiation in service.  In 
this regard, the Board notes that the March 1992 VA medical 
opinion essentially indicates that there is a 99 percent 
credibility that there is no reasonable possibility that it 
is as likely as not that the veteran's cancer was related to 
radiation exposure.  This medical opinion is based on 
consideration of an official dose estimate.  The opinion is 
also based on consideration of the veteran's longitudinal 
medical history and a review of relevant scientific studies 
regarding the relationship between radiation exposure and the 
development of certain cancers in adults.  Therefore, the 
Board has found this opinion to be convincing.  The record 
contains no conflicting medical opinion.  Although the 
appellant has expressed her opinion that the veteran's fatal 
cancer is attributable to his exposure to radiation during 
service, lay persons such as the appellant are not competent 
to render opinions concerning medical causation. Espiritu, 
supra.  

The Board has also carefully considered the application of 
Combee, 38 C.F.R. § 3.303(d) to this case.  However, the 
evidentiary record does not contain any competent medical 
evidence linking the veteran's fatal carcinoma to his period 
of service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death as a result of exposure to ionizing radiation.  

In sum, the Board concludes that there is no basis in fact or 
law to find that the veteran's death was in any way related 
to a service connected disability or to exposure to ionizing 
radiation during active service, so entitlement to service 
connection for the cause of the veteran's death is not 
established.  38 U.S.C.A. 
§§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.311, 3.312 (2002).

As the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran 's death, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

